IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44691

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 499
                                                )
       Plaintiff-Respondent,                    )   Filed: June 22, 2017
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
KEVIN G. SLONIKER,                              )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Cynthia K.C. Meyer, District Judge.

       Judgment of conviction and concurrent sentences of thirty-five years determinate
       followed by an indeterminate life sentence, for seven counts of lewd conduct with a
       minor under that age of sixteen, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Judge; MELANSON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Kevin G. Sloniker pleaded guilty to seven counts of lewd conduct with a minor under
sixteen, a felony, Idaho Code § 18-1508. The district court imposed concurrent sentences of
thirty-five years determinate followed by an indeterminate life sentence.       Sloniker appeals,
contending that his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Sloniker’s judgment of conviction and sentences are affirmed.




                                                   2